     EXHIBIT 10.2      Grades E1-E6

 

NEWMONT MINING CORPORATION

2005 STOCK INCENTIVE PLAN

 

AWARD AGREEMENT

 

This Agreement (“Agreement”), dated October 26, 2005, is made between Newmont
Mining Corporation (“Newmont”) and “Grantee,” as specified in his or her Grant
Summary and Grant Acknowledgment (collectively, the “Grant Acknowledgment”). The
Grant Acknowledgment is set forth on the Mellon Investor Services – Employee
Service Direct webpage.

 

The Grant Acknowledgment is incorporated by reference herein. This Agreement
shall be deemed executed by Grantee upon his or her electronic execution of the
Grant Acknowledgement.

 

All capitalized terms that are not defined herein shall have the meaning as
defined in the Newmont Mining Corporation 2005 Stock Incentive Plan (“Plan”).
This Agreement is supplemented with the terms and conditions contained in the
attached Addendum. Such terms and conditions of the attached Addendum shall be
fully incorporated into this Agreement and operate in conjunction with the Plan
and all other terms and conditions of this Agreement.

 

  A. Option Grant.

 

1. Grant of Option. Subject to the terms and conditions of the Plan, the terms
and conditions set forth herein, and the Terms and Conditions section of the
Grant Acknowledgment, Newmont hereby grants to Grantee the right and option to
purchase from Newmont, all or any part of an aggregate number of shares of $1.60
par value common stock of Newmont (“Stock”) specified in the Grant
Acknowledgment, at the per share purchase price equal to $            
(“Option”), such Option to be exercisable as hereinafter provided. This Option
shall not be treated as an incentive stock option as defined in Code
Section 422.

 

2. Terms and Conditions. This Option is subject to the following terms and
conditions:

 

(a) Expiration Date. This Option shall expire ten years after the date indicated
above, or such earlier date as (i) all shares of Stock covered by this Option
shall have been purchased, or (ii) this Option shall have expired pursuant to
paragraph A.2(d).

 

(b) Exercise of Option. Subject to the other terms of this Agreement and the
Plan, this Option vest and may be exercised on or after the dates indicated
below as to that percentage of the total shares of Stock covered by this Option
set forth opposite such dates, plus any shares of Stock as to which this Option
could have been exercised prior to such date, but was not so exercised:

 

Date

--------------------------------------------------------------------------------

   Percentage


--------------------------------------------------------------------------------

October 26, 2006

   33%

October 26, 2007

   33%

October 26, 2008

   34%



--------------------------------------------------------------------------------

Any exercise of all or any part of this Option shall be accompanied by payment
in full of the purchase price of the shares of Stock as to which this Option is
exercised in accordance with paragraph A.2(c), including applicable taxes, if
any, in accordance with paragraph A.2(f), and a written notice to Newmont, or
its designated agent, specifying the number of shares of Stock as to which this
Option is being exercised.

 

(c) Consideration. At the time of any exercise of this Option, the purchase
price of the shares of Stock as to which this Option shall be exercised shall be
paid to Newmont (i) in United States dollars by check, bank draft or money
order; (ii) if permitted by the Committee and subject to any conditions or
limitations imposed by the Committee or by applicable laws, regulations and
rules, by tendering to Newmont shares of Stock, duly endorsed for transfer to
Newmont, already owned by Grantee (or by Grantee and Grantee’s spouse jointly)
for at least six months (or any shorter period necessary to avoid a charge to
Newmont’s or any Subsidiary’s earnings for financial reporting purposes) prior
to such tender, which may include shares received as the result of a prior
exercise of this Option, and having a total Fair Market Value on the date on
which this Option is exercised equal to the aggregate cash purchase price of the
shares of Stock as to which this Option, or portion thereof, is exercised;
(iii) if permitted by the Committee and subject to any conditions or limitations
imposed by the Committee or by applicable laws, regulations and rules, in
accordance with a “cashless exercise,” where the purchase price is settled
through a broker-assisted same-day-sale of shares of Stock; or (iv) by any
combination of the consideration provided in the foregoing clauses (i), (ii) and
(iii).

 

(d) Exercise Upon Termination of Employment. Notwithstanding paragraph A.2(b),
upon termination of Grantee’s employment (deemed to have occurred on the last
day worked) with Newmont or any of its Subsidiaries prior to the expiration date
of this Option specified in paragraph A.2(a), this Option shall be exercisable
and shall expire as follows (provided that nothing in this paragraph A.2(d)
shall permit this Option to be exercised after the expiration date of this
Option set forth in paragraph A.2(a)):

 

(i) Death of Optionee. This Option shall expire thirty-six months after
termination of Grantee’s employment caused by the death of Grantee. During such
period, this Option may be exercised in accordance with paragraph A.2(e) and the
number of shares of Stock with respect to which this Option shall be so
exercisable shall not be determined in accordance with paragraph A.2(b) but
shall be determined in accordance with the following formula:

 

Shares Exercisable =    [   Total Shares Covered by This Option    X   

Days Elapsed From Date of Grant to

Date of Termination of Employment*

--------------------------------------------------------------------------------

   ]    –    Prior
Exercises                  1,095             

--------------------------------------------------------------------------------

* Not to exceed 1,095 days.

 

(ii) Long Term Disability. Subject to subparagraph A.2(d)(vii), this Option
shall expire thirty-six months after termination of Grantee’s employment caused
by Grantee’s disability entitling Grantee to long-term disability benefits under
the Long-Term Disability Plan of Newmont (or any successor plan designated by
the Committee) (the “Long-Term Disability Plan”). The thirty-six month period
shall be deemed to commence on the date of termination of Grantee’s employment
described in subparagraph A.2(d)(v). During such period, the number of shares of
Stock with respect

 

2



--------------------------------------------------------------------------------

to which this Option shall be exercisable shall not be determined in accordance
with paragraph A.2(b) but shall be determined in accordance with the following
formula:

 

Shares

Exercisable =

   [    Total Shares Covered by This Option    X   

Days Elapsed From Date of Grant to

Date of Termination of Employment*

--------------------------------------------------------------------------------

  

]

   –    Prior
Exercises                   1,095             

--------------------------------------------------------------------------------

* Not to exceed 1,095 days.

 

(iii) Retirement. Subject to subparagraph A.2(d)(vii), upon Grantee’s normal or
early retirement entitling Grantee to an immediate pension pursuant to the
Pension Plan of Newmont, this Option shall be exercisable for a period of 36
months after termination of Grantee’s employment and may be exercised for the
total number of shares of Stock covered by this Option without regard to
Paragraph A.2(b).

 

(iv) Severance. Subject to subparagraph A.2(d)(vii), this Option shall expire
four months after termination of Grantee’s employment where notice has been
given by Newmont or a Subsidiary to Grantee that (A) Grantee’s employment has
been or will be terminated and (B) Grantee would receive termination benefits
under the Severance Plan of Newmont if Grantee were to execute, deliver and not
revoke (within the time period permitted by applicable law) a release of Newmont
and its affiliates in accordance with the Severance Plan (a “Release”) (whether
or not Grantee actually executes, delivers and does not revoke a Release).
During such period, the number of shares of Stock with respect to which this
Option shall be exercisable shall not be determined in accordance with paragraph
A.2(b) but shall be determined in accordance with the following formula:

 

Shares Exercisable =    [    Total Shares Covered by This Option    X   

Days Elapsed From Date of Grant to

Date of Termination of Employment*

--------------------------------------------------------------------------------

  

]

   –    Prior
Exercises                   1,095             

--------------------------------------------------------------------------------

* Not to exceed 1,095 days.

 

provided, however, if Grantee’s employment terminates pursuant to clause (B) of
this subparagraph A.2(d)(iv), but Grantee fails to execute, deliver and not
revoke (within the time period permitted by applicable law) a Release, the
Option may only be exercised during such period to the extent the Option is
exercisable in accordance with paragraph A.2(b) as of the date of such
termination of employment.

 

(v) Short-Term Disability. Subject to subparagraph A.2(d)(vii), this Option
shall expire four months after termination of Grantee’s employment where Grantee
has received short-term disability benefits under the Short-Term Disability Plan
of Newmont immediately prior to such termination. During such period, the Option
may only be exercised to the extent the Option is exercisable in accordance with
paragraph A.2(b) as of the date of such termination of employment. If, during
the four-month period following such termination of employment, Newmont or a
Subsidiary (or a designee thereof) determines that Grantee is entitled to
long-term disability benefits under the Disability Plan by reason of Grantee’s
disability, the provisions of paragraph A.2(d)(ii) shall apply.

 

3



--------------------------------------------------------------------------------

(vi) Other Circumstances. This Option shall expire immediately upon termination
of Grantee’s employment if such termination occurs under any circumstances not
described in subparagraphs (i) through (v) of paragraph A.2(d) including,
without limitation, where notice has been given to or by Grantee that Grantee’s
employment has been or will be terminated.

 

(vii) Death After Termination. In any case covered by subparagraph A.2(d)(ii),
(iii), (iv) or (v), if Grantee shall die after termination of employment but
prior to the attainment of the expiration date specified for such case in
subparagraph A.2(d)(ii), (iii), (iv) or (v), then this Option shall remain
exercisable until expiration of the later of the period so specified or one year
following the date of Grantee’s death, and may be exercised during such period
in accordance with paragraph A.2(e).

 

(e) Nontransferability. This Option shall be personal to Grantee and may not be
sold, transferred, pledged, assigned, encumbered or otherwise alienated or
hypothecated otherwise than by will or by the laws of descent and distribution
and shall be exercisable during the lifetime of Grantee only by him; provided,
however, that, subject to the terms of the Plan, (i) this Option (or any portion
thereof) may be exercised after Grantee’s death by the beneficiary most recently
named by Grantee in a written designation thereof filed with Newmont, or, in
lieu of any such surviving beneficiary, by the legal representatives of
Grantee’s estate or by the legatee of Grantee under Grantee’s last will,
(ii) this Option may be transferred by Grantee during his or her lifetime to
Grantee’s alternate payee pursuant to a qualified domestic relations order, as
defined by the Internal Revenue Code or Title I of the Employee Retirement
Income Security Act of 1974, as amended, or the rules and regulations
thereunder, and (iii) subject to such terms, conditions and limitations as may
be prescribed by the Committee, all or a portion of this Option may be
transferred by Grantee to his or her spouse, children or grandchildren, or a
trust or trusts for the exclusive benefit of any such individuals, or a
partnership in which any such individuals are the only partners; provided that
(x) there may be no consideration for any such transfer and (y) following any
such transfer, this Option may not be subsequently transferred by any
transferee, otherwise than by will or by the laws of descent and distribution;
and provided further that, following any such transfer, the provisions of
paragraph A.2(d) shall continue to be applied with respect to Grantee, and
exercise of this Option by any transferee shall continue at all times to be
governed by such provisions.

 

(f) Withholding Taxes. Newmont and the Subsidiaries will assess the requirements
regarding tax, social insurance and payroll tax withholding and payment
(“Tax-Related Items”) in connection with this Option, including the grant of
this Option, the purchase of Stock or the subsequent sale of Stock acquired
under the Plan. These requirements may change from time to time as laws or
interpretations change. Regardless of Newmont’s actions in this regard, Grantee
hereby acknowledges and agrees that the ultimate liability for any and all
Tax-Related Items is and remains the responsibility and liability of Grantee and
that Newmont and the Subsidiaries: (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the grant or exercise of this Option and the subsequent sale of Stock
acquired under the Plan; and (ii) do not commit to structure the terms of the
grant or any aspect of this Option to reduce or eliminate Grantee’s liability
for Tax-Related Items. Prior to exercise of this Option, Grantee shall pay or
make adequate arrangements satisfactory to Newmont and the Subsidiaries to
satisfy all withholding obligations of Newmont and the Subsidiaries. In this
regard, Grantee authorizes Newmont and the Subsidiaries to

 

4



--------------------------------------------------------------------------------

withhold all applicable Tax-Related Items legally payable by Grantee from
Grantee’s salary or other cash compensation paid to Grantee by Newmont or a
Subsidiary. Alternatively, or in addition, if permitted by the Committee and
under applicable laws, regulations and rules, Newmont may allow Grantee to elect
to satisfy such withholding obligations for Tax-Related Items by: (1) having
Newmont withhold and sell or arrange for the sale of shares of Stock, on behalf
of Grantee, that Grantee acquires upon exercise of this Option to meet such
withholding obligations; provided, however, the Fair Market Value of such shares
of Stock cannot exceed the minimum statutory withholding rates for federal and
state income and payroll taxes that are applicable to the payment of
supplemental wages; or (2) by tendering to Newmont or a Subsidiary shares of
Stock already owned by Grantee (or by Grantee and Grantee’s spouse jointly) for
at least six months (or any shorter period necessary to avoid a charge to
Newmont’s or a Subsidiary’s earnings for financial reporting purposes) prior to
such tender, which may include shares received as the result of a prior exercise
of this Option, in full or partial satisfaction of such tax obligations, based,
in each case, on the Fair Market Value of the Stock on the date that the amount
of tax to be withheld is to be determined. Grantee shall also pay to Newmont or
a Subsidiary in cash any amount of any Tax-Related Items that Newmont or the
Subsidiaries may be required to withhold as a result of Grantee’s participation
in the Plan or Grantee’s purchase of Stock that are not satisfied by the means
described in the immediately preceding sentence. Grantee acknowledges that
Newmont has advised Grantee to consult a tax adviser with respect to tax
consequences for Grantee upon the disposition of Stock under the Plan.

 

(g) No Rights as a Stockholder. Neither Grantee nor any other person shall
become the beneficial owner of any shares of Stock, nor have any rights to
dividends or other rights as a shareholder with respect to any such shares,
until Grantee has exercised this Option in accordance with the provisions hereof
and of the Plan.

 

(h) Compliance with Laws and Regulations. This Option and the obligation of
Newmont to sell and deliver shares of Stock hereunder shall be subject to
(i) all applicable federal and state laws, rules and regulations and (ii) any
registration, qualification, approvals or other requirements imposed by any
government or regulatory agency or body which the Committee shall, in its sole
discretion, determine to be necessary or applicable. Moreover, this Option may
not be exercised if its exercise, or the receipt of shares of Stock pursuant
thereto, would be contrary to applicable law or the rules of any stock exchange.

 

B. Acknowledgements. Grantee acknowledges receipt of and understands and agrees
to the terms of this Agreement and the Plan. In addition to the above terms,
Grantee understands and agrees to the following:

 

1. Grantee acknowledges that as of the date of this Agreement, such Agreement
and the Plan set forth the entire understanding between Grantee and Newmont
regarding the Option outlined herein, and the Agreement and Plan supercede all
prior oral and written agreements pertaining to the Option.

 

2. Grantee understands that his or her employer, Newmont and the Subsidiaries
hold certain personal information about Grantee, including but not limited to
his or her name, home address, telephone number, date of birth, social security
number, salary, nationality, job title and details of all options or other
entitlement to shares of common stock awarded, canceled,

 

5



--------------------------------------------------------------------------------

exercised, vested, unvested or outstanding (“personal data”). Certain personal
data may also constitute “sensitive personal data” within the meaning of
applicable law. Such data include but are not limited to the information
provided above and any changes thereto and other appropriate personal and
financial data about Grantee. Grantee hereby gives explicit consent to Newmont
and any of the Subsidiaries to process any such personal data and/or sensitive
personal data. Grantee also hereby gives explicit consent to Newmont to transfer
any such personal data and/or sensitive personal data outside the country in
which Grantee is employed, including, but not limited to the United States. The
legal persons for whom such personal data are intended include, but are not
limited to Newmont and its agent, Mellon Investor Services. Grantee has been
informed of his/her right of access and correction to his/her personal data by
applying to Director of Compensation, Newmont Corporate.

 

3. Grantee understands that Newmont has reserved the right to amend or terminate
the Plan at any time, and that the grant of an option under the Plan at one time
does not in any way obligate Newmont or the Subsidiaries to grant additional
awards to the Grantee in any future year or in any given amount. Grantee
acknowledges that all determinations with respect to any such future grants,
including, but not limited to, the times when awards shall be granted, the
number of shares subject to each award, the exercise price, and/or the time or
times when each award shall be vested, will be at the sole discretion of
Newmont. Grantee acknowledges and understands that the grant of this Option is
granted in connection with Grantee’s status as an employee of his or her
employer and can in no event be interpreted or understood to mean that Newmont
Mining Corporation is Grantee’s employer or that there is an employment
relationship between Grantee and Newmont Mining Corporation. Grantee further
acknowledges and understands that Grantee’s participation in the Plan is
voluntary and that the grant of this Option and any future awards under the Plan
are wholly discretionary in nature and an extraordinary item of compensation
which is outside the scope of the Grantee’s employment terms and conditions, the
value of which do not form part of any normal or expected compensation for any
purposes, including, but not limited to, any claim for benefits, severance, end
of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments, and any such right to the contrary under
applicable law is hereby irrevocably waived.

 

4. Grantee acknowledges and understands that the future value of the shares
underlying this Option is unknown and cannot be predicted with certainty and
that no claim or entitlement to compensation or damages arises from the
termination of this Option or the Plan or the diminution in value of this Option
or any shares acquired under the Plan and Grantee irrevocably releases Newmont
and the Subsidiaries from any such claim that may arise.

 

5. Grantee acknowledges that the vesting of the Option ceases upon the earlier
of termination of employment or receipt of notice of termination of employment
for any reason, except as may otherwise be explicitly provided herein, and the
Grantee irrevocably waives any right to the contrary under applicable law.

 

6. Grantee acknowledges that the Grantee’s acceptance of this Option, including
the terms and conditions herein, is voluntary.

 

6



--------------------------------------------------------------------------------

  C. Miscellaneous.

 

1. Inconsistency With Plan. If and to the extent that any provision contained in
the Grant Acknowledgment, including without limitation, the Terms and Conditions
section thereof, or in this Agreement is inconsistent with the Plan, the Plan
shall govern.

 

2. No Right to Continued Employment. Neither this Option nor any terms contained
in this Agreement shall confer upon Grantee any expressed or implied right to be
retained in the service of the Company or any Subsidiary for any period at all,
nor restrict in any way the right of the Company or any such Subsidiary, which
right is hereby expressly reserved, to terminate his employment at any time with
or without cause. Grantee acknowledges and agrees that any right to exercise
this Option is earned only by continuing as an employee of a Subsidiary at the
will of such Subsidiary, or satisfaction of any other applicable terms and
conditions contained in this Agreement and the Plan, and not through the act of
being hired, being granted this Option or acquiring shares of Stock hereunder.

 

3. Investment Representation. If at the time of exercise of all or part of this
Option, the Stock is not registered under the Securities Act of 1933, as amended
(the “Securities Act”), and/or there is no current prospectus in effect under
the Securities Act with respect to the Stock, Grantee shall execute, prior to
the delivery of any shares of Stock to Grantee by Newmont, an agreement (in such
form as the Committee may specify) in which Grantee represents and warrants that
Grantee is purchasing or acquiring the shares acquired under this Agreement for
Grantee’s own account, for investment only and not with a view to the resale or
distribution thereof, and represents and agrees that any subsequent offer for
sale or distribution of any kind of such shares shall be made only pursuant to
either (i) a registration statement on an appropriate form under the Securities
Act, which registration statement has become effective and is current with
regard to the shares being offered or sold, or (ii) a specific exemption from
the registration requirements of the Securities Act, but in claiming such
exemption Grantee shall, prior to any offer for sale of such shares, obtain a
prior favorable written opinion, in form and substance satisfactory to the
Committee, from counsel for or approved by the Committee, as to the
applicability of such exemption thereto.

 

4. Notices. Any notice hereunder to Newmont shall be addressed to it at 1700
Lincoln Street, Denver, Colorado 80203, Attention: Stock Plan Administrator, or
its designated agent, and shall otherwise be in accordance with and subject to
Section 2(s) of the Plan, and any notice hereunder to Grantee shall be addressed
to him at 1700 Lincoln Street, Denver, Colorado 80203, subject to the right of
either party to designate at any time hereafter in writing some other address.

 

5. Severability. If any of the provisions of this Agreement should be deemed
unenforceable, the remaining provisions hereof shall remain in full force and
effect.

 

6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

7. Modification. Except as otherwise permitted by the Plan, this Agreement may
not be modified or amended, nor may any provision hereof be waived, in any way
except in writing signed by the parties hereto. Notwithstanding any other
provision of this Agreement to the contrary, the Committee may amend this
Agreement to the extent it determines necessary or appropriate to comply with
the requirements of Section 885 of the American Jobs Creation Act of 2004, P.L.
108-357.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, pursuant to Grantee’s Grant Acknowledgment (including,
without limitation, the Terms and Conditions section thereof), incorporated
herein by reference, and electronically executed by Grantee, Grantee agrees to
the terms and conditions of this Award Agreement.

 

8



--------------------------------------------------------------------------------

NEWMONT MINING CORPORATION

 

2005 STOCK INCENTIVE PLAN

 

ADDENDUM TO AWARD AGREEMENT

 

This Addendum is incorporated into the Award Agreement (Agreement) dated
October 26, 2005, granted under the Newmont Mining Corporation 2005 Stock
Incentive Plan (the “Plan”). The purpose of this Addendum is to address
country-specific regulatory requirements imposed by certain countries. Several
countries have foreign currency exchange controls, which make it difficult for
Grantee to exercise options with cash. With respect to these countries, the
provisions in this Addendum substitute the corresponding provisions of the
Agreement in their entirety, and provide that the exercise of an option must be
performed through a “cashless exercise,” where the exercise price is settled
through the same-day-sale of shares. Under this method of exercise, there should
be no violation of exchange controls because there are no monies being remitted
outside the country. Other country specific regulatory issues that may be
addressed in this Addendum include prohibitions against ownership of foreign
investment, severance benefits, and labor laws.

 

This Addendum may be supplemented from time to time to address country-specific
regulatory requirements where Newmont does not currently grant Options, and to
provide the necessary modifications to qualify for preferential tax treatment
when available. Any modification of this Addendum that materially impairs the
rights and obligations conferred under the Plan and Agreement shall require the
consent of Grantee.

 

The provisions set forth below shall substitute any corresponding provisions of
the Agreement in their entirety, as indicated herein. The application of this
Addendum is specified below. For certain countries, the provisions in this
Addendum shall be applied based on Grantee’s country of citizenship (e.g.,
Australia and Canada) regardless of where they are resident, while other
provisions apply based on the residence of Grantee on certain specified dates
(e.g., Indonesia and Uzbekistan).

 

9



--------------------------------------------------------------------------------

AUSTRALIA

 

Purchase Price: AUD $            

 

The following shall apply to all Grantees that are citizens of Australia
regardless of where they reside between the grant date and expiration date of
any Option granted under paragraph A. of the Agreement:

 

Grantee acknowledges that he or she has had the opportunity to review a copy of
the Award Agreement and the Plan and acknowledges that he or she is familiar
with the terms and conditions thereof. If Grantee requires further financial
information with respect to this grant of stock option award, Grantee should
consider obtaining his or her own financial product advice from an independent
person licensed to give such advice.

 

In lieu of paragraph A.2.(d)(ii) of the Agreement, the following shall apply:

 

(ii) Long-Term Disability. Subject to subparagraph A.2(d)(vii), this Option
shall expire thirty-six months after termination of Grantee’s employment caused
by Grantee’s permanent disability determined by Newmont in its sole discretion,
in accordance with the terms of any law, national disability program, agreement
or any plan maintained by Newmont or any Subsidiary, which Newmont determines to
be applicable. The thirty-six month period shall be deemed to begin on the date
of termination of Grantee’s employment described in subparagraph A.2(d)(v).
During such period, the number of shares of Stock with respect to which this
Option shall be exercisable shall not be determined in accordance with paragraph
A.2(b) but shall be determined in accordance with the following formula:

 

Shares

Exercisable =

   [    Total Shares Covered by This Option    X   

Days Elapsed From Date of Grant to

Date of Termination of Employment*

--------------------------------------------------------------------------------

  

]

   –    Prior
Exercises                   1,095             

--------------------------------------------------------------------------------

* Not to exceed 1,095 days.

 

In lieu of paragraph A.2.(d)(iii) of the Agreement, the following shall apply:

 

(iii) Retirement. Subject to subparagraph A.2(d)(vii), if such termination
occurs on the date Grantee retires in accordance with any law, national
retirement program, agreement or plan maintained by Newmont or any Subsidiary,
which Newmont determines to be applicable, in its sole discretion, this Option
shall be exercisable for a period of 60 months after termination of Grantee’s
employment and may be exercised for the total number of shares of Stock covered
by this Option without regard to Paragraph A.2(b).

 

In lieu of paragraph A.2.(d)(iv) of the Agreement, the following shall apply:

 

(iv) Severance. Subject to subparagraph A.2(d)(vii), this Option shall expire
four months after termination of Grantee’s employment where notice has been
given by Newmont or a Subsidiary to Grantee that (A) Grantee’s employment has
been or will be terminated and (B) Grantee would receive termination benefits
under Newmont Australia

 

10



--------------------------------------------------------------------------------

Redundancy Policy or any other severance plan maintained by Newmont or any such
Subsidiary if Grantee were to execute, deliver and not revoke (within the time
period permitted by applicable law) a release of Newmont and its affiliates in
accordance with such applicable policy or plan (a “Release”) (whether or not
Grantee actually executes, delivers and does not revoke a Release). During such
period, the number of shares of Stock with respect to which this Option shall be
exercisable shall not be determined in accordance with paragraph A.2(b) but
shall be determined in accordance with the following formula:

 

Shares Exercisable =    [    Total Shares Covered by This Option    X   

Days Elapsed From Date of Grant to

Date of Termination of Employment*

--------------------------------------------------------------------------------

  

]

   –    Prior
Exercises                   1,095             

--------------------------------------------------------------------------------

* Not to exceed 1,095 days.

 

provided, however, if Grantee’s employment terminates pursuant to clause (B) of
this subparagraph A.2(d)(iv), but Grantee fails to execute, deliver and not
revoke (within the time period permitted by applicable law) a Release, the
Option may only be exercised during such period to the extent the Option is
exercisable in accordance with paragraph A.2(b) as of the date of such
termination of employment.

 

In lieu of paragraph A.2.(d)(v) of the Agreement, the following shall apply:

 

(v) Short-Term Disability. Subject to subparagraph A.2(d)(vii), this Option
shall expire four months after termination of Grantee’s employment where Grantee
has received short-term disability benefits under the terms of any law, national
disability program, agreement or any plan maintained by Newmont or any
Subsidiary, which Newmont determines to be applicable, immediately prior to such
termination. During such period, the Option may only be exercised to the extent
the Option is exercisable in accordance with paragraph A.2(b) as of the date of
such termination of employment. If, during the four-month period following such
termination of employment, Newmont, in its sole discretion, determines that
Grantee is permanently disabled in accordance with the terms of any law,
national disability program, agreement or any plan maintained by Newmont or any
Subsidiary, which Newmont determines to be applicable, the provisions of
paragraph A.2(d)(ii) shall apply.

 

11



--------------------------------------------------------------------------------

CANADA

 

Purchase Price: CAD $             

 

The following shall apply to all Grantees that are citizens of Canada regardless
of where they reside between the grant date and expiration date of any Option
granted under paragraph A. of the Agreement:

 

In lieu of paragraph A.2.(c) of the Agreement, the following shall apply:

 

(c) Consideration. At the time of any exercise of this Option, the purchase
price of the shares of Stock as to which this Option shall be exercised shall be
paid to Newmont (i) in United States dollars by check, bank draft or money
order; (ii) if permitted by the Committee and subject to any conditions or
limitations imposed by the Committee or by applicable laws, regulations and
rules, in accordance with a “cashless exercise,” where the purchase price is
settled through a broker-assisted same-day-sale of shares of Stock; or (iii) by
any combination of the consideration provided in the foregoing clauses (i) and
(ii).

 

In lieu of paragraph A.2.(d)(iii) of the Agreement, the following shall apply:

 

(iii) Retirement. Subject to subparagraph A.2(d)(vii), if such termination
occurs on the date Grantee retires in accordance with any law, national
retirement program, agreement or plan maintained by Newmont or any Subsidiary,
which Newmont determines to be applicable, in its sole discretion, this Option
shall be exercisable for a period of 60 months after termination of Grantee’s
employment and may be exercised for the total number of shares of Stock covered
by this Option without regard to Paragraph A.2(b).

 

In lieu of paragraph A.2.(d)(iv) of the Agreement, the following shall apply:

 

(iv) Severance. Subject to subparagraph A.2(d)(vii), this Option shall expire
four months after termination of Grantee’s employment where notice has been
given by Newmont or a Subsidiary to Grantee that (A) Grantee’s employment has
been or will be terminated and (B) Grantee would receive termination benefits
under Newmont Canada Limited Salaried Employees Severance Plan or any other
severance plan maintained by Newmont or any such Subsidiary if Grantee were to
execute, deliver and not revoke (within the time period permitted by applicable
law) a release of Newmont and its affiliates in accordance with such applicable
plan (a “Release”) (whether or not Grantee actually executes, delivers and does
not revoke a Release). During such period, the number of shares of Stock with
respect to which this Option shall be exercisable shall not be determined in
accordance with paragraph A.2(b) but shall be determined in accordance with the
following formula:

 

Shares Exercisable =    [    Total Shares Covered by This Option    X   

Days Elapsed From Date of Grant to

Date of Termination of Employment*

--------------------------------------------------------------------------------

  

]

   –    Prior
Exercises                   1,095             

--------------------------------------------------------------------------------

* Not to exceed 1,095 days.

 

12



--------------------------------------------------------------------------------

provided, however, if Grantee’s employment terminates pursuant to clause (B) of
this subparagraph A.2(d)(iv), but Grantee fails to execute, deliver and not
revoke (within the time period permitted by applicable law) a Release, the
Option may only be exercised during such period to the extent the Option is
exercisable in accordance with paragraph A.2(b) as of the date of such
termination of employment.

 

The parties acknowledge that it is their express wish that the present
agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.

 

Les parties reconnaissent avoir exigé la rédaction en anglais de la présente
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaires intentées, directement ou indirectement, relativement à ou suite à
la présente convention.

 

13



--------------------------------------------------------------------------------

INDONESIA

 

The following shall apply to all Grantees living in Indonesia on the Exercise
Date of any Option granted under paragraph A. of the Agreement:

 

In lieu of paragraph A.2.(c) of the Agreement, the following shall apply:

 

(c) Consideration. At the time of any exercise of this Option, the purchase
price of the shares of Stock as to which this Option shall be exercised, shall
be paid to Newmont in accordance with a “cashless” exercise program established
by the Committee; subject to any conditions or limitations imposed by the
Committee or by applicable laws, regulations and rules; provided, however, that
Grantee does not qualify as a Section 16 “officer” under Rule 3b-7 of the United
States Securities Exchange Act of 1934 (the “Exchange Act”). In the case where
Grantee qualifies as an officer under Rule 3b-7 of the Exchange Act, the
purchase price of the shares of Stock as to which this Option shall be
exercised, shall be paid to Newmont: (i) in United States dollars by check, bank
draft or money order; (ii) if permitted by the Committee and subject to any
conditions or limitations imposed by the Committee or by applicable laws,
regulations and rules, by tendering to Newmont shares of Stock, duly endorsed
for transfer to Newmont, already owned by Grantee (or by Grantee and Grantee’s
spouse jointly) for at least six months (or any shorter period necessary to
avoid a charge to Newmont’s or any Subsidiary’s earnings for financial reporting
purposes) prior to such tender, which may include shares received as the result
of a prior exercise of this Option, and having a total Fair Market Value on the
date on which this Option is exercised equal to the aggregate cash purchase
price of the shares of Stock as to which this Option, or portion thereof, is
exercised; or (iii) by any combination of the consideration provided in the
foregoing clauses (i) and (ii).

 

14



--------------------------------------------------------------------------------

PERU

 

The following shall apply to all Grantees that are citizens of Peru regardless
of where they reside between the grant date and expiration date of any Option
granted under paragraph A. of the Agreement:

 

In lieu of paragraph A.2.(e) of the Agreement, the following shall apply:

 

(e) Nontransferability. This Option shall be personal to Grantee and may not be
sold, transferred, pledged, assigned, encumbered or otherwise alienated or
hypothecated otherwise than by will or by the laws of descent and distribution
and shall be exercisable during the lifetime of Grantee only b him; provided,
however, that, subject to the terms of the Plan, (i) this Option (or any portion
thereof) may be exercised after Grantee’s death by the legal representatives of
Grantee’s estate or by the legatee of Grantee under Grantee’s last will,
(ii) this Option may be transferred by Grantee during his or her lifetime to
Grantee’s alternate payee pursuant to a qualified domestic relations order, as
defined by the Internal Revenue Code or Title I of the Employee Retirement
Income Security Act of 1974, as amended, or the rules and regulations
thereunder, and (iii) subject to such terms, conditions and limitations as may
be prescribed by the Committee, all or a portion of this Option may be
transferred by Grantee to his or her spouse, children or grandchildren, or a
trust or trusts for the exclusive benefit of any such individuals, or a
partnership in which any such individuals are the only partners; provided that
(x) there may be no consideration for any such transfer and (y) following any
such transfer, this Option may not be subsequently transferred by any
transferee, otherwise than by will or by the laws of descent and distribution;
and provided further that, following any such transfer, the provisions of
paragraph A.2(d) shall continue to be applied with respect to Grantee, and
exercise of this Option by any transferee shall continue at all times to be
governed by such provisions.

 

15



--------------------------------------------------------------------------------

UZBEKISTAN

 

The following shall apply to all Grantees living in Uzbekistan on the Exercise
Date of any Option granted under paragraph A. of the Agreement:

 

In lieu of paragraph A.2.(c) of the Agreement, the following shall apply:

 

(c) Consideration. At the time of any exercise of this Option, the purchase
price of the shares of Stock as to which this Option shall be exercised, shall
be paid to Newmont in accordance with a “cashless” exercise program established
by the Committee, subject to any conditions or limitations imposed by the
Committee or by applicable laws, regulations and rules; provided, however, that
Grantee does not qualify as a Section 16 “officer” under Rule 3b-7 of the United
States Securities Exchange Act of 1934 (the “Exchange Act”). In the case where
Grantee qualifies as an officer under Rule 3b-7 of the Exchange Act, the
purchase price of the shares of Stock as to which this Option shall be
exercised, shall be paid to Newmont: (i) in United States dollars by check, bank
draft or money order; (ii) if permitted by the Committee and subject to any
conditions or limitations imposed by the Committee or by applicable laws,
regulations and rules, by tendering to Newmont shares of Stock, duly endorsed
for transfer to Newmont, already owned by Grantee (or by Grantee and Grantee’s
spouse jointly) for at least six months (or any shorter period necessary to
avoid a charge to Newmont’s or any Subsidiary’s earnings for financial reporting
purposes) prior to such tender, which may include shares received as the result
of a prior exercise of this Option, and having a total Fair Market Value on the
date on which this Option is exercised equal to the aggregate cash purchase
price of the shares of Stock as to which this Option, or portion thereof, is
exercised; or (iii) by any combination of the consideration provided in the
foregoing clauses (i) and (ii).

 

16